Citation Nr: 1111701	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the severance of service connection for residuals of multiple sclerosis and associated disabilities and benefits as of September 1, 2006 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1968 to March 1972, and the United States Army from November 1982 to November 1983. He also had service in the United States Army Reserves (USAR) from April 1978 to August 1982, and the United States Army National Guard from December 1984 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, wherein the RO severed service connection for associated disabilities and benefits secondary to multiple sclerosis, effective    July 1, 2006. 

By a June 2006 rating action, the RO assigned September 1, 2006 as the effective date of severance for service connection for associated disabilities and benefits secondary to multiple sclerosis. Thus, the issue has been framed as that noted on the title page.  

In February 2006 the Veteran testified at the RO before a Hearing Officer.             In May 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ). Records of these hearing transcripts have been associated with the claims file. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2009) requires that the RO Hearing Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the Hearing Officer and VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the Hearing Officer and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the Hearing Officer and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board first considered this case in September 2008, remanding it on the merits for further evidentiary development. 

In September 2010, the Veteran filed a motion for acceptance of new evidence into the record, which the Board thereupon granted providing 90 days to submit this evidence. The Veteran timely provided a December 2010 letter from a treating  private nurse practitioner. The Board accepts this new evidence into the record.   See 38 C.F.R. § 20.1304(a)(2010). 


FINDING OF FACT

The RO's June 2005 rating decision granting service connection for the residuals of multiple sclerosis is not clearly flawed or undebatably erroneous, but rather is supported by a substantial body of competent evidence, both lay witness testimony and medical evidence, establishing the likelihood of initial onset of symptomatology within the seven year presumptive period since active duty service. 






CONCLUSION OF LAW

The severance of service connection for residuals of multiple sclerosis was improper, and restoration of service connection for the disabilities associated with  multiple sclerosis is warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

This notwithstanding, there are specific particularized notice requirements which apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d). This includes the issuance of an initial rating decision proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the              pre-termination period. Here, these procedural safeguards were properly dispensed with, so there is no due process of law violation that would inherently invalidate  the RO's action. However, regardless of the RO's compliance with these procedural requirements, the Board is issuing a favorable decision on the merits below, effectively restoring service-connected compensation.

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases of a chronic nature will be presumed to have been incurred in service if manifested to a compensable degree within a requisite time period following military service, generally within one year thereafter. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.              The condition of multiple sclerosis is an exception to this requirement, in that multiple sclerosis may manifest to a compensable degree within up to seven years after service and still warrant presumptive service connection. See 38 C.F.R.                § 3.307(a)(3). 

Under applicable law, once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government). See 38 C.F.R. § 3.105(d) (2010). See also Stallworth v. Nicholson, 20 Vet. App. 482 (2006). "Clear and unmistakable error" is defined as a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993). 

The Court of Appeals for Veterans Claims has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) was present in a prior determination. The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question. Russel v. Principi,            3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-44.

Although the same standards for determining whether there was CUE in a final decision apply when determining whether for the purpose of severing service connection there was CUE in a decision granting service connection, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award. Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

In the instant matter, by a June 2005 rating decision the RO originally granted service connection for several residuals of multiple sclerosis -- loss of use, bilateral lower extremities; depressive disorder; incontinence; decreased function, bilateral upper extremities; and erectile dysfunction. Service connection was not specifically granted for multiple sclerosis in and of itself; however, the combined rating assigned for the service-connected residuals of multiple sclerosis amounted to that of a 100 percent disability evaluation. Also awarded were Special Monthly Compensation (SMC) for loss of use of a creative organ, entitlement to automobile and adaptive equipment, entitlement to specially adapted housing, and basic eligibility for Dependents' Educational Assistance (DEA).

As the stated rationale behind this decision to award benefits for various medical conditions associated with multiple sclerosis, the RO found that the Veteran had developed multiple sclerosis within the requisite time period post-service to establish presumptive service connection (under applicable law, within seven years from discharge). There was no further discussion of the factual support underlying that determination, rather, the RO's rationale was largely conclusory in nature.

Evidence of record at that time of that decision included reports of VA outpatient treatment, indicating that the Veteran first sought out VA clinical care in October 1998, at which time he reported multiple sclerosis as an active medical problem, diagnosed approximately three years earlier. Thereafter, on a June 2004 general practitioner's evaluation the Veteran similarly reported having had an initial diagnosis of multiple sclerosis in 1995. 

When in June 2004 the Veteran underwent evaluation at a private neurological clinic for management of multiple sclerosis symptoms, he stated that his first symptom of left leg weakness occurred in 1993. He had noticed that he would tend to stumble and trip with his left leg working as a postman, and did not seek medical attention right away. In 1995, his symptoms slowly progressed, and he reported also developing paresthesias in his hands and feet. Following physical examination,        the private physician's assessment was of gradually progressive spastic paraparesis, left more than right, since 1993. Further indicated was that his history and examination findings were consistent with primary progressive multiple sclerosis. 

The Veteran underwent VA Compensation and Pension examination by a neurologist in January 2005. In reviewing pertinent medical history, it was observed that the Veteran had manifested multiple sclerosis for nine years previously. 

The above comprised the record before VA at the time of the June 2005 rating decision granting benefits in connection with multiple sclerosis. However, through an August 2005 rating decision, just two months later, on reconsideration of the evidence the RO reached a markedly different conclusion, proposing to sever service connection for residuals of multiple sclerosis (as well as attendant benefits premised upon that underlying award of service connection). The RO's stated basis for its severance action was in the fact that the earliest diagnosis of record of multiple sclerosis was dated from 1995 -- well beyond the seven-year time period within which presumptive service connection would apply, meaning since                 the Veteran's last period of active duty ending in November 1983. The RO found CUE in the earlier June 2005 granting benefits in that the law was misapplied, and the Veteran should not have received presumptive service connection for multiple sclerosis beginning nearly 12 years post-service. 

The Veteran indicated his appeal of this determination, and provided additional evidence in support of his position. The February 2006 correspondence from S.M., private nurse practitioner (and co-signed by an attending neurologist) describes a history of present illness that began in 1981 with difficulty with balance causing   the Veteran to trip and fall. The letter continued that he developed fatigue, urinary frequency and difficulty voiding and sexual dysfunction in 1982. He was employed as a postman and gradually developed increase in difficulty walking his route and given a desk job in the late 1980s. He was given the diagnosis of multiple sclerosis in 1993, and began having difficulties with fine motor function of his hands in 1996. 

Also provided was an April 2006 letter from a private treating physician, Dr. B.K., indicating that by the Veteran's reported history, he had sight and stumbling problems prior to 1981, had problems with balance and fatigue in 1982, and had tingling and balance problems at work around 1985, all prior to eventually receiving a confirmed diagnosis of multiple sclerosis. 

In April 2006, the RO issued a rating decision implementing the proposed severance of service connection and other benefits premised upon multiple sclerosis. The RO indicated its consideration of the newly submitted evidence from the Veteran, and noted that the appearance of symptoms of multiple sclerosis in the early 1980s was based on the Veteran's subjective report entirely. According to       the RO, there still was no medical evidence establishing a diagnosis of multiple sclerosis within the seven-year period following discharge from service.               The severance of benefits was to take effect on July 1, 2006. (Thereafter,                     a June 2006 rating decision was issued which continued the severance of benefits, and set a new effective date for this action of September 1, 2006.)

Since then, several additional items of evidence have been made of record.              As indicated above, in an appeal involving severance of service connection, it is permissible for the Board to consider such post-decisional evidence to the extent         it may be favorable to the claimant's case to restore service connection.

The lay witness statement received in June 2006 from the Veteran's spouse recalls that during the early-1980s the Veteran began showing many signs of multiple sclerosis, beginning with fatigue, coming home from work and being totally wiped out. Previously, the Veteran had been very energetic and capable of working long hours. Then he started to lose his balance by tripping and falling down. She further stated that he had some vision problems while on active duty. She indicated that she encouraged him to seek medical attention for these problems but he refused. On or around 1993, she recalled him finally obtaining a medical diagnosis of multiple sclerosis. 

Through his June 2006 statement, the Veteran's former supervisor with the            Post Office recalled that the Veteran was employed there from 1980 until 1989,          at which time he could no longer perform the walking duties of his job as his balance became very bad. This individual recalled that the Veteran was then transferred to a clerk position until his retirement in 1992. 
	
In October 2006, in response to an informational request from his designated representative on when his symptoms of multiple sclerosis first had their onset,    the Veteran stated that it was in May or June 1983 after boot camp when an unusual level of fatigue set in.

A February 2007 follow-up letter from S.M., nurse practitioner again recalls relevant symptomatology of multiple sclerosis preceding an initial diagnosis           in 1993. Further stated was that the Veteran's 1981 symptoms were as likely as not his initial multiple sclerosis symptoms, as there was no other illness that could explain his symptoms, and the existing symptoms were consistent with multiple sclerosis. It was noted that generally the clinical diagnosis of multiple sclerosis could take years. 

Meanwhile, the November 2008 follow-up statement of Dr. B.K., physician, recounted that the Veteran had sight and stumbling problems prior to 1981, trouble with balance and fatigue in 1982, and tingling and balance problems at work in 1985. The physician expressed the opinion that it was likely that the Veteran's symptoms of multiple sclerosis were manifested to a compensable degree within seven years of active duty.

Also submitted were personal statements from various lay witnesses, including individuals with whom the Veteran served, and former coworkers, who attested to their recollection of the Veteran having neurological difficulties of the upper and lower extremities preceding his actual confirmed diagnosis of multiple sclerosis. 

One letter from a fellow reserve duty member recalled that during annual training in June 1987, the Veteran experienced tingling in his hands and feet, and numbness on his left side. During the training missions, there were problems with balance, gait and pace. The lay affiant indicated that he did not know it then, but now realized that the problems mentioned were symptoms of multiple sclerosis.

Another fellow serviceman from while the Veteran had reserve duty in the            New York Army National Guard described the Veteran's operational duties, and indicated that between 1984 and 1989 he began to notice that during annual training the Veteran would fall asleep regularly if left alone for short periods of time, and when awakened would complain as to how tired he was. Several times on road marches or just walking, he would stumble and fall and require help up.                He complained of being dizzy and having balance problems while walking, and entering and exiting vehicles. The lay affiant stated that looking back, these symptoms were consistent with later-diagnosed multiple sclerosis.

Pursuant to the Board's September 2008 remand instructions, the Veteran underwent VA medical examination in June 2010 to ascertain the etiology and onset of his multiple sclerosis. The VA examiner indicated a detailed review of the medical history as set forth within the claims file, and by the Veteran's own explanation. Following a physical exam, the diagnosis was multiple sclerosis, with various attendant complications of this condition. 

In regard to determining when multiple sclerosis had its onset, the VA examiner indicated that there was no evidence from medical records that the Veteran had symptoms of multiple sclerosis during his tenure in the Navy from 1968 to 1972,       or in active duty in the Army from 1982 to 1983. The examiner provided reference to the extensive medical and testimonial evidence on file regarding when multiple sclerosis symptoms, if not diagnosis, had their beginning. The VA examiner then concluded as follows:

	There is no evidence that the Veteran had symptoms of multiple sclerosis
	during his first period of active duty service and the seven year presumptive 	period is nebulous regarding prodromal symptoms, devoid of concrete 	evidence.

	If in the minds of the review board's members, the several pieces of 	submitted information from lay and medical professionals, cited above, 	meets the low level threshold for evidence... relative to a continuity of 	symptoms, then a credible claim can be made that it is as least as likely as 	not that the Veteran's prodromal symptoms of multiple sclerosis fell within 	the seven year presumptive period post active duty service.

Upon present review of this case, the Board through review of all available evidence before it is inclined to restore service-connected compensation benefits.  In so finding, the Board bases its determination heavily upon evidence received after the RO's decision to sever the benefits in question. Essentially, there is competent and credible evidence present through the lay witness testimony, and consistent statements of the VA and private medical providers who considered the Veteran's medical history, of the fact that multiple sclerosis likely manifested to a compensable degree within seven years of service discharge in 1983 (by 1990 at latest). The Board therefore cannot find that the original RO rating decision granting compensation benefits premised upon the residuals of multiple sclerosis was the product of CUE due to misapplication of the law. Rather, there is sufficient justification to believe the regulations governing presumptive service connection were appropriately implemented. 

Whereas there is no official medical diagnosis of multiple sclerosis of record even by the Veteran's history, until 1993 (or in some reports 1995), there is nonetheless additional evidence which helps establish that multiple sclerosis manifested to a compensable degree considerably earlier. The lay statements of numerous individuals, particularly those with whom the Veteran served, provide competent and persuasive accounts of neurological symptomatology during the early to mid-1980s that impacted specific occupational functions in a military reserve capacity, as well as in a post-service workplace setting with the Post Office. The statements are each inherently consistent with each other in describing the timing and extent of symptomatology, and are also consistent with what the Veteran has described to his treating physicians. The Board therefore assigns a good degree of credibility to these statements. Moreover, as a private practitioner nurse explained in February 2007, the conclusive diagnosis of multiple sclerosis often takes several years to establish -- based on this medical insight, the Board can easily extrapolate that the prodromal symptoms of that diagnosis would show themselves several years              in advance. 

Furthermore, the medical reports of two private practitioners, an evaluating nurse and private physician, both expressed the viewpoint that the Veteran likely had multiple sclerosis long prior to the confirmed diagnosis. While it is acknowledged that both reports were based heavily on the Veteran's subjective account and not having actually treated him during the 1980s, the fact remains that these physicians accepted the Veteran's reported symptomatic history as believable and consistent with the onset of multiple sclerosis. The treating nurse practitioner in particular thought that there could be no other clinical explanation for the Veteran's reported symptoms besides multiple sclerosis. Some weight should be afforded to the judgment of these private practitioners in this regard. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). Moreover, equally important, the June 2010 VA examiner expressed       the conclusion that given the adjudicative threshold for accepting lay evidence            (or medical evidence predicated upon consideration of lay testimony), there            were sufficient grounds  to substantiate that it was at least as likely as not that                  the Veteran's initial symptoms of multiple sclerosis fell within the ambit of the seven year presumptive period. The opinion effectively affirms that absent actual documentation of relevant symptomatology before 1993, there are credible and persuasive alternative sources of evidence to establish likely onset of disability within the timeframe for presumptive service connection. At the very least, on the preceding record, there is proper showing of likely incurrence of symptomatology within seven years of 1983, such that there is no reasonable possibility of CUE in the original RO rating decision to grant service connection based on symptoms manifested from that time period. Given the substantial findings indicating likely demonstrable symptomatology within seven years of active duty service discharge, the high evidentiary bar to demonstrate CUE in the original grant of benefits has not been reached. 

Therefore, the Board concludes that the June 2005 RO rating decision granting compensation benefits predicated upon the condition of multiple sclerosis was not the product of CUE, this following consideration of evidence obtained both before and since the RO decision to sever these benefits. There is competent and probative indication of the onset of relevant symptomatology as stated by competent lay testimony, and later affirmed post-hoc by reviewing treatment providers. 

Accordingly, service connection for the various residuals of multiple sclerosis is restored, as is entitlement to attendant compensation benefits in the form of aid and attendance, SMC, specially adapted housing, and DEA benefits. 


ORDER

Service connection for residuals of multiple sclerosis, and associated disabilities and benefits is restored.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


